The first amended plea is not valid because it does not exclude the idea that the note was delivered by the maker but not for the purpose of transferring to her the property therein but upon the other hand affirmatively shows that property in it was transferred to her. The plea is thereupon not available under Section 6776 C. G. L. The second plea is bad for the reason that it sets up an independent contemporaneous agreement between maker and payee which is not susceptible of proof against the terms of the written instrument. *Page 300